Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB Amendment # 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1 ON October 31, 2006 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the second quarter ended October 31, 2006 Commission file number: 000-32505 L & L FINANCIAL HOLDINGS, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 90-2103949 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 720 Third Avenue Suite#1611, Seattle, WA 98104 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock $.001 par value (Title of class) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if disclosure of delinquent filers in response to item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-QSB or any amendment to this Form 10-QSB. [X] Registrant's revenues for most recent second quarter ended October 31, 2006 were $ 6,277,161. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of October 31, 2006 there were 19,162,458 shares of common stock outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 1 L & L FINANCIAL HOLDINGS, INC. 6 Form 10-QSB Quarterly Report Table of Contents Page PART I Item 1. Description of Business 3 Item 2. Description of Property 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 5 Item 6. Management's Discussion and Analysis or Plan of Operation 5 Item 7. Controls and Procedures 10 Item 7A. Consolidated Financial Statements 10 PART III Item 8. Directors and Executive Officers 30 Item 9. Executive Compensation 30 Item 10. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 11. Certain Relationships and Related Transactions 30 PART IV Item 12. Principal Accountant Fees and Services 31 Item 13. Exhibits Report on Form 8-K 31 Signatures 31 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L FINANCIAL HOLDINGS, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I Item 1. Description of Business L & L Financial Holdings, Inc. ("L & L", or the "Company") is an eleven years old company , started its operations in 1995. The Company acquires established private companies, then uses the American management skill and US accounting knowledge to operate and improve operations for growth. It owns majority equity interest in two subsidiaries, an air compressor subsidiary, LEK, (Liuzhou Liuerkong Machinery Co., Ltd) and KMC, an energy related coal consolidator in China. (See below). It intends to continue acquiring other companies in the future. To improve LEK sales and profits, the Company recruited professional accountants, engineers, consultants and assigned them to improve the operations of the two subsidiaries. The Company also has identified an American strategic partner to provide US technology and transfer US technology to improve air compressor operations in China. AVAILABLE INFORMATION The Company files annual, quarterly and special reports, and other information with the Securities and Exchange Commission, or the SEC. Our SEC filings are available to the public over the Internet at the SEC's web site at http://www.sec.gov. History of the Company In 1995, the Company began its operations to provide corporate finance and financial consulting services. In 1997, the Company expanded the operations into China and purchased a prime office in downtown area of Shenzhen City, as its China operational center. In September 1998, the Company assisted Chinese Companies to list on the US capital markets. In February of 1999, the Company's CEO was appointed as a judicial member of the Insider Dealing Tribunal of Hong Kong conducting legal inquiries on companies, which may violate the Insider Dealing Ordinance of Hong Kong. In February of 2000, the Company shifted its focus from a consulting firm to acquire established manufacturing companies in China. In May of 2001, L & L became a SEC public reporting company in the US. In April of 2002, the Company together with China Development Institute (CDI), a China think-tank, began its acquisition project in China. To gain hands-on experience, in the same year, the Company acquired a minority equity of a computer software company in Chen-Do City, China. During 2002, the Company was appointed as an Economic Advisor by the municipal government of Tong Shan City in China. In 2004 and 2005, the Company acquired 60.4% equity interest of an air compressor company, LEK in GuangXi. In 2005, the Company invites qualified executives, including Mr. J. Borich, a former US Consul General at Shanghai as a Board Member. As of October 31, 2006 the Company invited Dr. Art Chan, PhD, a former G.E. executive as the Technology Advisor. The Company is continuing to identify talents to assist its growth. To ensure the company's growth, L&L Board of Directors in August of 2006 elected Mr. Paul W. Lee as the Chairman, and Ms. Shirley Kiang as the new Vice Chairperson of the Board. The Board also approved an establishment of a Board of Advisors thus recruit additional talents to the Company. For more information, please see prior SEC filings and visit the Company0304s website at www.lnlinvestment.com The Company Corporate Structure As of October 31, 2006, L & L holds two (2) operating subsidiaries; LEK (with 60.4 % equity holding), and KMC (with 60% equity holding), and a ShenZhen administrative office, located at ShenZhen city, south China. The ShenZhen office supervises the operations of LEK and KMC subsidiaries and conduct due diligence to seek new business opportunities in China. The Company also assigns staff from the ShenZhen office to improve two subsidiaries operations, internal controls, and inventories efficiency. With its China-in-Country experience developed over the years, the Company is able to communicate with the Chinese communities to carry out its growth strategies. A new 100% owned US subsidiary, L&L Financial, LLC was incorporated in the Washington State on June 20, 2006 . This Washington State company is inactive at the present time. Acquisitions and Dispositions of Business Entities in China Starting in 2002, the Company has invested certain Chinese private business entities, in small scales, to gain hands-on knowledge of operating in China. These are important strategic steps, to ensure the Company to gain business 3 experience in China. As of October 31, 2006, the Company invested in Chengdu Tech-H Information Co. Ltd. ("Tech-H"), a computer software company with (19.5 %) minority interest. In 2004 and 2005 , L & L made a purchase 60.4% of equity interest of an air compressor manufacturing company, LEK, a limited liability company located and registered in Liuzhou City of south China. LEK has approx. four hundred (400) workers and employees. It engages in product research, design, development of various air compressors (mainly the piston-type, with some screw-type and air-dryers at the ratio of 9 : 1. LEK has a niche product, the oil-free (non-lubricant) large industrial air compressor is ranked as the 3 rd in China. LEK also manufactures plastic injection molding machines on a smaller scale. All LEK sales are made in China as of April 200
